Title: To George Washington from Paul-François-Jean-Nicolas, comte de Barras, 14 June 1781
From: Barras, Paul-François-Jean-Nicolas, comte de
To: Washington, George


                        
                            Sir
                            Newport June 14th 1781
                        
                        I have the honour to transmit to Your Excellency the resolves of the second Council of War held on board of
                            the Neptune according to Your desire; Your Excellency; will see that the Council by this determination persists in its
                            former resolves, and I dare say the King, my Master, will approve the Resolution I have taken; at least I have a Right to
                            think so by the news I have received.
                        Here inclosed a Letter for the Chevalier de La Luzerne which Y: E: will be pleased to forward as soon as
                            possible. I am with a respectful attachment Sir Your Obedt hle Servt
                        
                            barras

                        
                    